Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the subject matter of the independent claims could not be found and was not suggested by the prior art of record.
Regarding claim 1, the prior art fails to teach or fairly suggest a fluid delivery device for introducing a fluid to a patient comprising a delivery device having a base with a bottom face for attaching to the skin of the patient and a cannula extending therefrom, and a fluid supply conduit having a first lumen for supplying fluid to the cannula and a second lumen with an open end at the infusion site for capturing leakage of the fluid from the infusion site and carrying the fluid away from the infusion site, wherein the second lumen has a leak detecting agent in an amount to react with the fluid an produce a visual indication to the patient through the conduit, in combination with the feature so of the invention, substantially as claimed.
The closest prior art of record is Nie et al (US 9,750,876) and Van Antwerp et al (US 6,461,329).  Nie teaches a fluid delivery device having a base and a cannula for delivering fluid to the user similar to the instant claims.  Nie further teaches that the fluid is insulin which contains a stabilizing agent (abstract).  Nie teaches that the base includes a cavity 44 that contains leak detecting agent which reacts with the stabilizing agent contained in fluid leaking from the infusion site to affect a color change (abstract; col. 4, line 59 – col. 5, line 24; fig. 3).  
Van Antwerp similarly teaches a fluid delivery device having a base and a conduit similar to the claimed invention.  Van Antwerp further discloses a leak detecting agent that changes color when in contact with the fluid delivered to the patient (col. 7, lines 58-61), the color change detected by an optical sensor (col. 8, line 65 – col. 9, line 15).  Van Antwerp discloses that the leak detecting agent is contained in the adhesive that attaches the base to the skin.  Therefore, Van Antwerp also fails to teach the supply conduit having the second lumen containing the leak detecting agent as claimed.
Regarding claim 8, the prior art fails to teach or fairly suggest an infusion set comprising a base having an cannula for introducing  a substance to a patient, and a flexible dual-lumen conduit extending between a pump and the cannula at the infusion site, the conduit having a second lumen having a first end at the infusion site and being dimensioned to wick the substance leaking from the infusion site away from the infusion site to a leak detector containing a color-changing leak detecting agent in the second lumen, in combination with the features of the invention, substantially as claimed.  The closest prior art of record is Van Antwerp, discussed above, which discloses an adhesive material containing a color-changing leak detecting agent that wicks the fluid leaking from the infusion site, but fails to teach the dual-lumen conduit and the color-changing leak detecting agent in the second lumen.
Claim 16 calls for a method of introducing insulin into the patient, the method including the step of capturing leakage of the insulin at the infusion site and directing the leakage of insulin through the second lumen of the conduit into contact with a leak detecting agent in the 
Claim 22 calls for an insulin fluid delivery assembly comprising a delivery device including a base and a cannula, the base having a first passage for supplying insulin to the cannula, and a second passage proximate the cannula and having a dimension to carry insulin leaking from the infusion site away from the infusion site, a second conduit connected to the second passage for receiving insulin carried through the second passage, the second conduit containing a leak detecting agent, and wherein said leak detecting agent is present to react with the stabilizing agent in the insulin to produce a visual indication to the patient through the second conduit.  The prior art fails to teach or fairly suggest these limitations, in combination with the features of the invention, substantially as claimed. The closest prior art of record is Nie which discloses the base having a second passage 44 carrying a leak detecting agent that reacts with a stabilizer in the insulin, as discussed above, but fails to teach the second conduit connected to the second passage such that a visual indication of the leak is provided to the patient through the second conduit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783